Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                       FILED
any court except for the purpose of                       Feb 15 2012, 9:14 am
establishing the defense of res judicata,
collateral estoppel, or the law of the                           CLERK
                                                               of the supreme court,
case.                                                          court of appeals and
                                                                      tax court




ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

LEANNA WEISSMANN                                 GREGORY F. ZOELLER
Lawrenceburg, Indiana
                                                 JODI KATHRYN STEIN
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                               IN THE
                    COURT OF APPEALS OF INDIANA

PIERRE FREEMAN,                                  )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )       No. 15A01-1107-CR-341
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                    APPEAL FROM THE DEARBORN SUPERIOR COURT
                         The Honorable Sally A. Blankenship, Judge
                              Cause No. 15D02-0911-FD-239


                                     February 15, 2012

               MEMORANDUM DECISION - NOT FOR PUBLICATION

DARDEN, Judge
                               STATEMENT OF THE CASE

              Pierre Freeman appeals the trial court’s revocation of his probation.

       We affirm.

                                            ISSUE

       Whether the trial court abused its discretion by ordering Freeman to serve
       his suspended sentence.

                                           FACTS

       In November 2009, the State charged Freeman with class D felony arson and class

D felony obstruction of justice. On October 28, 2010, Freeman entered into a written

plea agreement, wherein he agreed to plead guilty to class D felony arson, and the State

agreed to dismiss the obstruction of justice charge and recommend a 1095-day sentence

with probation. That same day, the trial court sentenced Freeman to 1095 days with 687

days suspended to reporting probation.

       Approximately two weeks later, on November 10, 2010, the State filed a notice of

probation violation, alleging that Freeman had violated probation by failing to report to

the probation department for probation orientation on November 3 and November 4. The

trial court set an initial hearing for December 28, 2010, and Freeman failed to appear.

The trial court then issued a warrant for his arrest.

       During the June 14, 2011 fact-finding hearing, Freeman admitted that he had

violated probation by failing to report to the probation department on the specified dates

for probation orientation. After reviewing Freeman’s extensive criminal history, which

included approximately twenty-two convictions as well as five prior probation violations,


                                               2
the trial court revoked Freeman’s probation and ordered him to serve his 687-day

suspended sentence.

                                        DECISION

       Freeman argues that the trial court abused its discretion by ordering him to serve

his 687-day suspended sentence.

       If the trial court finds that a probationer has violated a condition of probation, the

court may “[o]rder execution of all or part of the sentence that was suspended at the time

of initial sentencing.” Ind. Code § 35–38–2–3(g)(3). We review a trial court’s sentence

following a probation revocation for an abuse of discretion. Prewitt v. State, 878 N.E.2d

184, 188 (Ind. 2007) (citing Sanders v. State, 825 N.E.2d 952, 956 (Ind. Ct. App. 2005),

trans. denied). An abuse of discretion occurs where the decision is clearly against the

logic and effect of the facts and circumstances. Prewitt, 878 N.E.2d at 188.

       The record reveals that the trial court had ample basis for its decision to order

Freeman to serve his 687-day suspended sentence. Within five days of being sentenced

and placed on probation, Freeman violated the terms of his probation by failing to report

to the probation department. He then failed to appear for his initial hearing on the

probation violation, requiring the trial court to issue a warrant for his arrest. In addition

to Freeman’s lack of respect for the law, he had an extensive criminal and had violated

probation in the past. Given the facts of this case, we conclude that the trial court did not

abuse its discretion by ordering Freeman to serve his suspended sentence. See, e.g.,

Sanders, 825 N.E.2d at 957-58 (affirming trial court’s revocation of defendant’s

probation where defendant admitted to probation violation of committing new crimes and

                                             3
failing to appear for appointments with probation officer), trans. denied.          For the

foregoing reasons, we affirm the trial court’s revocation of Freeman’s probation.

      Affirmed.

BAKER, J., and BAILEY, J., concur.




                                            4